DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, it is not clear which elements in the body of the claim are also internal to the process chamber as stated in the preamble with respect to the assembly; and “has” should be changed to --having-- in lines 6 and 7.
In claim 10, it is not clear which elements in the body of the claim are also internal to the process chamber as stated in the preamble with respect to the assembly; and “has” should be changed to --having-- in lines 4 and 5.
In claim 17, “has” should be changed to --having-- in line 3.
In claim 20, it is not clear which elements in the body of the claim are also internal to the process chamber as stated in the preamble with respect to the assembly; “has” should be changed to --having-- in lines 4 and 5; and it is not clear if the process chamber recited in the last line is referring to the process chamber recited in the preamble.
Claims 2-9, 11-16, 18, and 19 are objected to for being dependent on an objected base claim.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for measuring a temperature of an assembly internal to a process chamber, comprising a light pipe configured to be positioned between the lamp radiation filtering window and the assembly, the light pipe having a first end with a bevel configured to redirect infrared radiation emitted from the assembly through the light pipe and having a second end distal to the first end; and an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe (claim 1).
An apparatus for measuring a temperature of an assembly internal to a process chamber, comprising a light pipe configured to be positioned between a lamp radiation filtering window and the assembly, the light pipe having a first end with a bevel configured to redirect infrared radiation emitted from the assembly through the light pipe and having a second end distal to the first end; and an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe (claim 10).
An apparatus for measuring a temperature of an assembly internal to a process chamber, comprising a light pipe configured to be positioned between a lamp radiation filtering window and the assembly, the light pipe having a first end with a bevel configured to redirect infrared radiation emitted from the assembly through the light pipe and having a second end distal to the first end; and an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe (claim 20).

Conclusion
The prior art made of record and not relied upon by the Examiner discloses an apparatus for measuring a temperature of an assembly internal to a process chamber, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/10/21